DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on 11/16/2020. It is noted, however, that applicant has not filed a certified copy of the 109139942 and 109215078  application as required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/1/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim(s) 14 and 16 is/are objected to because of the following informalities:  
In claim(s) 14, line 2+, “a warning light”, was recited perhaps - - [[a]]the warning light - - was meant.
In claim(s) 16, line 1+, “warning light light”, was recited perhaps - - warning light .
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 and 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson (US 20160023588 A1)

With regards to claim 1. Peterson disclose(s):
A controller (fig 8) for a warning light (112) comprising: 
a controller housing (portion of 114); 
a light emitting element (234; fig 15), wherein the light emitting element is at a periphery of the housing (see 234 at periphery of mini auto in fig 15); 
a control unit (controlling means in 114), wherein the control unit is connected to the light emitting element (234) and to a warning light (112; fig 8) and further wherein the control unit can control both the light emitting element and the warning light in a same lighting mode ([0130]).

With regards to claim 2. Peterson disclose(s):
The controller of claim 1. 
wherein the control unit is connected to a plurality of the warning lights (multiple 112 in fig 8; [0109]), wherein the controller simultaneously controls the plurality of warning lights (“In step 436, the controller may command the appropriate signaling devices in the signaling device system to indicate a hard braking condition exists. In such a condition, the illuminated signaling devices may illuminate in a manner which would convey to other users that the vehicle is decelerating at a fast rate” [0157]).

With regards to claim 3. Peterson disclose(s):
The controller of claim 1, 
wherein the controller housing and light emitting element have a same appearance and style as a housing and a light emitting element of the warning light (see 234 representing an appearance and style as the lights 112 within a vehicle).

With regards to claim 4. Peterson disclose(s):
The controller of claim I, 
wherein the control unit connection to the light emitting element and the warning light is a wired connection (“wired connection” [0063]).

With regards to claim 5. Peterson disclose(s):
The controller of claim 2, 
wherein the control unit connection to the light emitting element and the warning light is a wireless connection (“radio frequency control signal” [0063]).

With regards to claim 6. Peterson disclose(s):
The controller of claim 1, further comprising a wireless transmitter electrically connected to the control unit (see “a radio frequency control signal” from 12 to 14 which involves wireless transmitter means [0063]), wherein the wireless transmitter controls a wireless receiver in the warning light [0063].

With regards to claim 7. Peterson disclose(s):
The controller of claim 6, 
wherein the wireless receiver (“radio unit” in [0063]) controls the warning light (14 [0063]).

With regards to claim 8. Peterson disclose(s):
The controller of claim 1, 
wherein the light emitting element turns off automatically after a preset period of time [0153].

With regards to claim 9. Peterson disclose(s):
The controller of claim 1, wherein the controller instructs the warning light to turn off automatically after a preset period of time [0153].

With regards to claim 10. Peterson disclose(s):
The controller of claim 1, wherein the light emitting element can be turned off manually [0154].

With regards to claim 13. Peterson disclose(s):
The controller of claim 1 wherein the light emitting element is a LED light (“the indicia 18 may be illuminated indicators such as LEDs” [0064]; see 234 in [0130]).

With regards to claim 14. Peterson disclose(s):
A method (figs 8, 15) of controlling a warning light (112), comprising: 
activating a warning light (112) by a controller (fig 8), wherein the controller comprises a controller housing (see housing corresponding to mini auto in fig 15); 
a light emitting element (234) at a periphery of the housing; and 
a control unit (controlling means in 114), wherein the control unit is connected to the light emitting element (234)  and to the warning light (112) and further wherein the control unit can control both the light emitting element and the warning light in a same lighting mode [0130], and instructing the warning light to display a light emitting pattern ([0152]).

With regards to claim 15. Peterson disclose(s):
The method of claim 14 further comprising instructing the controller to display a light emitting pattern (see 234 in [0130]).

With regards to claim 16. Peterson disclose(s):
The method of claim 15 further comprising synchronizing the warning light light emitting pattern and the controller light emitting pattern [0130].

With regards to claim 17. Peterson disclose(s):
The method of claim 15 further comprising instructing the controller to turn off the light emitting pattern [0153].

With regards to claim 18. Peterson disclose(s):
The method of claim 17 wherein the controller light emitting pattern is turned off automatically [0153].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 11-12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 20160023588 A1) in view of Furtado (US 20210245776 A1)

With regards to claim 11. Peterson disclose(s):
The controller of claim 1
Peterson does not disclose(s):
wherein the light emitting element is around the entire periphery of the housing.
Furtado teaches
wherein the light emitting element is around the entire periphery of the housing (see lights 110-150 within 100 in fig 2; [0015]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device/method/system of Peterson by implementing the light emitting element is around the entire periphery of the housing as disclosed by Furtado in order to improve visually representation of left/right vehicle lights as taught/suggested by Furtado ([0014]).
Further, one of ordinary skill in the art could have applied the known "improvement" technique (representing external vehicle lights in a periphery of a remote control unit of Furtado) in the same way to the "base" device (remote control unit of external turning signal of a vehicle of Peterson) and the results would have been predictable such notifying a user inside of a vehicle of the status of external vehicle lights.

With regards to claim 12. Peterson disclose(s):
The controller of claim 1 
wherein the light emitting element is around 80% of the periphery of the housing.
Furtado teaches
wherein the light emitting element is around 80% of the periphery of the housing (see lights 110-150 within 100 in fig 2; [0015]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device/method/system of Peterson by implementing the light emitting element is around 80% of the periphery of the housing as disclosed by Furtado in order to improve visually representation of left/right vehicle lights as taught/suggested by Furtado ([0014]).
Further, one of ordinary skill in the art could have applied the known "improvement" technique (representing external vehicle lights in a periphery of a remote control unit of Furtado) in the same way to the "base" device (remote control unit of external turning signal of a vehicle of Peterson) and the results would have been predictable such notifying a user inside of a vehicle of the status of external vehicle lights.

With regards to claim 19. Peterson disclose(s):
The method of claim 15 
Peterson does not disclose(s):
wherein the peripheral light emitting element is around the entire periphery of the housing.
Furtado teaches
wherein the peripheral light emitting element is around the entire periphery of the housing (see lights 110-150 within 100 in fig 2; [0015]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device/method/system of Peterson by implementing the peripheral light emitting element is around the entire periphery of the housing as disclosed by Furtado in order to improve visually representation of left/right vehicle lights as taught/suggested by Furtado ([0014]).
Further, one of ordinary skill in the art could have applied the known "improvement" technique (representing external vehicle lights in a periphery of a remote control unit of Furtado) in the same way to the "base" device (remote control unit of external turning signal of a vehicle of Peterson) and the results would have been predictable such notifying a user inside of a vehicle of the status of external vehicle lights.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dal US 20180242658 A1

    PNG
    media_image1.png
    215
    259
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    499
    522
    media_image2.png
    Greyscale

Chen US 20170119078 A1

    PNG
    media_image3.png
    546
    457
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    381
    483
    media_image4.png
    Greyscale

Diaz US 20160347239 A1

    PNG
    media_image5.png
    410
    379
    media_image5.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2844